PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jason L. Stimits, et al.
Application No. 16/809,178
Filed: March 4, 2020
Attorney Docket No. 044186.150201
For: COMPACT EFFICIENT HYDROGEN REACTOR
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 24, 2022, in response to the decision mailed April 11, 2022, dismissing the original petition to revive the above-identified application.

The petition is DISMISSED.

The application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed February 18, 2022. The issue fee was timely paid on February 25, 2022. Accordingly, the application became abandoned on February 28, 2022. A Notice of Abandonment was mailed March 8, 2022

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (1) above.

With regards to item (1): a petition to revive cannot be granted where there is an outstanding requirement. In this regard, petitioner has failed to submit a proper reply. While it is noted that petitioner did submit the required substitute statements to satisfy the requirements of the missing application number and residence of the signer, however, the applicant’s name is still incorrectly spelled. Specifically, the comma is still missing from the applicant’s name. 
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).